Case 1:05-cr-00206-WS-B Document 1151 Filed 11/04/20 Page 1 of 5                     PageID #: 6276




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 WILLIE EARL CARTER, JR.,                         )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )   CRIMINAL NO. 05-0206-WS
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
        Respondent.                               )

                                              ORDER
        This matter comes before the Court on petitioner Willie Earl Carter, Jr.’s pro se filing
 styled “Omnibus Untimely Motion for a New Trial under Fed.R.Crim.P. 33(a)’s Interest of
 Justice Provision and/or an Untimely Motion to Correct Sentence under Fed.R.Crim.P. 35(a)”
 (doc. 1149).
        Back in March 2006, following a jury trial in this District Court, Carter was convicted of
 conspiring to possess with intent to distribute controlled substances, including more than 50
 grams of crack cocaine, in violation of 21 U.S.C. § 846 (Count One); possessing with intent to
 distribute morphine within 1,000 feet of a public school, in violation of 21 U.S.C. §§ 860 and
 841(a)(1) (Count Fifteen); and possessing with intent to distribute crack cocaine within 1,000
 feet of a public school, in violation of 21 U.S.C. §§ 860 and 841(a)(1) (Count Twenty-Four).
 (Doc. 498.) On August 4, 2006, this Court sentenced Carter to a term of life imprisonment on
 Count One, and to concurrent terms of 60 years’ imprisonment on each of counts Fifteen and
 Twenty-Four. (Doc. 633.) Carter’s convictions and sentences were affirmed on direct appeal by
 the Eleventh Circuit Court of Appeals via mandate issued on May 15, 2008. (Doc. 795.)
 Carter’s ensuing Motion for New Trial (doc. 923) was denied because of timeliness and
 substantive defects via Order (doc. 926) entered on April 20, 2011.1


        1
                 “In sum, Carter’s Motion for New Trial cannot prevail because it is untimely,
 there does not appear to be any newly discovered evidence, the evidence in question is merely
 impeaching and is not material to the charges against Carter, and the evidence is not of such a
 nature that a new trial would probably produce a different result. For all of these reasons, the
 Motion for New Trial (doc. 923) is denied in its entirety.” (Doc. 926, PageID.5191.)
Case 1:05-cr-00206-WS-B Document 1151 Filed 11/04/20 Page 2 of 5                        PageID #: 6277




        Now, some 14 years after his sentencing and more than 9 years after the denial of his first
 motion for new trial, Carter files a second Motion for New Trial, coupled with a Motion to
 Correct Sentence. As grounds for these combined Motions, Carter states that “Counts 15 and 24
 are indeed duplicitous,” and that “the jury returned a guilty verdict on the single count submitted
 to them without all twelve jurors agreeing that the Petitioner committed either of the offenses
 charged within counts 15 and 24, respectively.” (Doc. 1149, PageID.6220, 6226.) Carter further
 states that he “wasn’t given proper notice of the charges against him” and that his purportedly
 wrongful convictions as to Counts 15 and 24 visited certain “adverse collateral consequences” on
 him, such as the risk of increased sentences for future offenses, potential use of those convictions
 to impeach his credibility, and the societal stigma of such convictions. (Id., PageID.6226-27.)
 Finally, Carter objects that “the jury wasn’t instructed that it couldn’t return guilty verdicts (or
 rather a general verdicts), as to Counts 15 and 24, which both contained a greater and lesser-
 included offenses of one another,” and that “there is simply no way of knowing how the Jury
 would have voted had they been properly instructed.” (Id., PageID.6228-29.)
        Both the Motion for New Trial and the Motion to Correct Sentence are frivolous. As an
 initial matter, Carter’s Omnibus Motion is filed more than a decade too late. Pursuant to Rule
 33(b)(2), Fed.R.Crim.P., “[a]ny motion for a new trial grounded on any reason other than newly
 discovered evidence must be filed within 14 days after the verdict,” which in this case would
 have fixed a deadline of no later than April 3, 2006, some 14 and a half years ago.2 Likewise, a
 Motion to Correct Sentence would have had to be filed “[w]ithin 14 days after sentencing,”
 pursuant to Rule 35(a), Fed.R.Crim.P., or by no later than August 18, 2006. Plainly, Carter’s
 Omnibus Motion is untimely by a wide margin, and he has offered no justification, excuse or
 explanation for the delay. Summary dismissal of the Omnibus Motion would be appropriate on
 that basis alone if the Government were to raise such a defense.3


        2
                 Nothing in Carter’s filing suggests that he is relying on anything that might
 possibly be labeled “newly discovered evidence.” The record lacks any indication of same.
 Even if there were newly discovered evidence, Carter’s Rule 33(a) Motion would still have to be
 filed within three years after the verdict, or by March 20, 2009.
        3
               The Court recognizes, of course, that the Government may forfeit a timeliness
 defense on Rule 33 motions because the time prescription is nonjurisdictional. See, e.g.,
 Eberhart v. United States, 546 U.S. 12, 19, 126 S.Ct. 403, 163 L.Ed.2d 14 (2005) (“Here, where
 the Government failed to raise a defense of untimeliness until after the District Court had
 (Continued)

                                                   -2-
Case 1:05-cr-00206-WS-B Document 1151 Filed 11/04/20 Page 3 of 5                     PageID #: 6278




        Ordinarily, the Court’s course of action in these circumstances would be to issue a
 briefing schedule and order the Government to respond, to ascertain whether the Government
 would in fact raise a timeliness defense to the Motion for New Trial. If it did so, the Court
 would summarily dismiss the Motion. In this case, however, the Court finds that requiring the
 Government to respond would be a waste of time because Carter’s Rule 33 Motion for New Trial
 is frivolous on its face. Thus, even if the Government were to forfeit its timeliness defense to the
 Motion, summary denial would remain appropriate on the merits.
        Here is why the Motion for New Trial is devoid of even arguable merit. First, insofar as
 Carter is suggesting that Counts Fifteen and Twenty-Four are duplicitous of each other, he is
 wrong. These counts charge violations based on different conduct on different dates. As the
 Second Superseding Indictment shows, Count Fifteen charged Carter with possessing with intent
 to distribute morphine on February 18, 2003, whereas Count Twenty-Four charged Carter with
 possessing with intent to distribute crack cocaine on January 6, 2005. (Doc. 433, PageID.1090.)
 These counts are plainly not duplicitous of each other. To the extent that Carter’s argument is
 that Counts Fifteen and Twenty-Four are internally duplicitous because each count charged him
 with both a § 860 and a § 841 violation, and the jury returned a general verdict making it
 impossible to know of which offense the jury convicted him, he overlooks critical facts that
 conclusively negate his contention. Contrary to Carter’s position, the jury did not return a
 general verdict finding him guilty of Counts Fifteen and Twenty-Four. The Special Verdict
 Form actually utilized in this case asked specific questions requiring specific, unanimous jury
 findings as to both the § 841(a) lesser-included offense in those counts and the § 860 greater
 offense, to-wit:
        “QUESTION 4
        *                                      *                              *


 reached the merits [of a Rule 33 motion], it forfeited that defense.”). The same is not true,
 however, of the Rule 35 Motion to Correct Sentence filed by Carter. See, e.g., United States v.
 Kelly, 735 Fed.Appx. 1022, 1026 (11th Cir. May 30, 2018) (“the time for filing a Rule 35 motion
 is jurisdictional”); United States v. Cole, 476 Fed.Appx. 837, 838 (11th Cir. May 7, 2012) (“Here,
 the district court properly concluded that it lacked jurisdiction to modify Cole’s sentences
 because Cole filed his Rule 35(a) motion in 2011, far beyond the rule’s time limit for modifying
 sentences imposed in 2001.”). Accordingly, the Rule 35 component of Carter’s Omnibus Motion
 is properly dismissed as untimely pursuant to Rule 35(a), Fed.R.Crim.P., as the Court lacks
 jurisdiction to consider it.


                                                   -3-
Case 1:05-cr-00206-WS-B Document 1151 Filed 11/04/20 Page 4 of 5                       PageID #: 6279




        “f.     WE, THE JURY, FIND THE DEFENDANT WILLIE EARL CARTER, JR.
        “GUILTY                 NOT GUILTY              AS CHARGED IN COUNT FIFTEEN
                                                        OF THE SECOND SUPERSEDING
                                                        INDICTMENT

        “(If you answered “Guilty,” please answer the following question. Otherwise, leave
        the following question blank and proceed to Question 4(g).)

        “Do you find beyond a reasonable doubt that the offense charged in Count Fifteen
        occurred within 1,000 feet of property comprising a school?

        “________________ Yes                           _________________ No


        “g.     WE, THE JURY, FIND THE DEFENDANT WILLIE EARL CARTER, JR.

        “GUILTY                 NOT GUILTY              AS CHARGED IN COUNT TWENTY-
                                                        FOUR OF THE SECOND
                                                        SUPERSEDING INDICTMENT

        “(If you answered “Guilty,” please answer the following question. Otherwise, leave
        the following question blank and proceed to Question 4(h).)

        “Do you find beyond a reasonable doubt that the offense charged in Count Twenty-
        Four occurred within 1,000 feet of property comprising a school?

        “________________ Yes                           _________________ No”

 (Doc. 498-1, PageID.1459.) In each instance, the jury circled the word “GUILTY” and checked
 the line labeled “Yes.” What that means is that for each of Counts Fifteen and Twenty-Four, the
 jury made specific, unanimous findings beyond a reasonable doubt that (i) Carter had possessed
 with intent to distribute the controlled substance on or about the date charged, so as to establish a
 violation of § 841(a); and (ii) Carter had committed that offense within 1,000 feet of property
 comprising a school, so as to establish a violation of § 860.4


        4
                  The jury instructions mirrored the Special Verdict Form as to Counts Fifteen and
 Twenty-Four. The Court instructed the jury that Carter could only be guilty of those offenses if
 it had been proven beyond a reasonable doubt that he knowingly and willfully possessed a
 measurable quantity of the controlled substance, and that he possessed that substance with the
 intent to distribute it. The Court then instructed the jury as follows: “If you find that these facts
 have been proved beyond a reasonable doubt as to any of these counts, you will then be required
 to specify on the verdict form for each … such count your unanimous finding as to whether the
 (Continued)

                                                  -4-
Case 1:05-cr-00206-WS-B Document 1151 Filed 11/04/20 Page 5 of 5                        PageID #: 6280




        Simply put, the entire theory of relief underpinning Carter’s Motion for New Trial is
 counterfactual. He says Counts Fifteen and Twenty-Four were duplicitous. They are not. He
 contends he was convicted without the jurors unanimously agreeing as to whether the § 860(a)
 greater offense or the § 841(a) lesser-included offense applied. He is mistaken. He suggests the
 Indictment was framed in a manner that failed to give him proper notice of the charges against
 him. Proper notice was given. And he objects that the jury was not given an opportunity to
 return a guilty verdict “as to one offense or the other as to Counts 15 and 24 in this case.” (Doc.
 1149, PageID.6228.) By unanimously finding beyond a reasonable doubt (i) that Carter had
 knowingly and willfully possessed a measurable quantity of the controlled substance at issue
 with the intent to distribute it on or about the date at issue, and (ii) that he had done so within
 1,000 feet of a school, the jury clearly, specifically found Carter guilty of violating § 860(a) in
 each of Counts Fifteen and Twenty-Four.
        For all of the foregoing reasons, the Court finds that Carter’s Motion for New Trial is
 frivolous; therefore, it is denied on the merits pursuant to Rule 33(a), Fed.R.Crim.P. As for
 Carter’s incorporated Motion to Correct Sentence, the Motion is dismissed for lack of
 jurisdiction as untimely pursuant to Rule 35(a), Fed.R.Civ.P. Because the Court certifies in
 writing that any appeal of this ruling would be frivolous and not taken in good faith, Carter will
 not be permitted to appeal in forma pauperis.


        DONE and ORDERED this 4th day of November, 2020.

                                                s/ WILLIAM H. STEELE
                                                UNITED STATES DISTRICT JUDGE




 Government has proved beyond a reasonable doubt that the Defendant intended to distribute the
 substance at some point within 1,000 feet of real property comprising a school.” (Doc. 678,
 PageID.3838.) Of course, that instruction – and the jury’s corresponding unanimous finding on
 the Special Verdict Form beyond a reasonable doubt – is what determined whether Carter would
 be found guilty of § 860(a) (or simply the lesser included offense of § 841(a)) as to those charged
 offenses. Both the jury instructions and the Special Verdict Form were clear and unambiguous
 as to the jury’s obligations, and the jury foreperson completed the Special Verdict Form in a
 manner that left no doubt whatsoever as to the nature and unanimity of the jury’s findings as to
 each of Count Fifteen and Count Twenty-Four.


                                                   -5-
